DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-3 and 5-18 are pending. Claim 4 has been canceled.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 27, 2021 has been entered.

 Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 3, 10, and 12-14 are  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 depends on claim 1, and recites “said porous anode material structure is in a layer form having a thickness from 10 m to 1 mm”.
m to 50 m”.
Anode material structure in a layer form (claim 3) is a different embodiment from an anode material comprising porous particulates with a diameter from 5 m to 50 m (claim 1), as shown on page 7, lines 13-20 of the specification of the instant application.
It is not clear if claim 3 requires an anode material structure in a layer form in addition to the anode material comprising porous particulates.
Therefore, it is not clear what the inventor claim as the invention in claim 3.
Claim 10 depends on claim 1, and recites “said 3D-graphene-carbon hybrid foam is in a continuous-length roll sheet form having a thickness from 10 m to 10 cm and a length of at least 2 meters and is produced by a roll-to-roll process”.
The 3D-graphene-carbon hybrid foam is the component (A) of the porous anode material in claim 1, and claim 1 has been recite to recite that “said anode material structure includes porous particulates having multiple pores and pores and pore walls coated with said coating, and said porous particulates have a diameter from 5 m to 50 m”.
It is not clear how porous particulates with a diameter from 5 m to 50 m may include as component (A) a 3D-graphene-carbon hybrid foam in a continuous-length roll sheet form having a thickness from 10 m to 10 cm and a length of at least 2 meters.
Therefore, it is not clear what the inventor claim as the invention in claim 10.
m”.
The foam is the component (A) of the porous anode material in claim 1, and claim 1 has been recite to recite that “said anode material structure includes porous particulates having multiple pores and pores and pore walls coated with said coating, and said porous particulates have a diameter from 5 m to 50 m”.
It is not clear how porous particulates with a diameter from 5 m to 50 m may include as component (A) a foam with pores having a pore size up to 100 m.
Therefore, it is not clear what the inventor claim as the invention in claim 12.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 13 recites as anode active material coating (e) the broad recitation “lithium transition metal oxide”, and the claim also recites “lithium titanate, lithium manganate” which is the narrower statement of the range/limitation. 
Lithium titanate (Li2TiO3) and lithium manganate (LiMnO3) are oxides of lithium and transition metal, such as Ti or Mn.

Claim 14 recites the limitation "said Li alloy" in claim 12.  There is insufficient antecedent basis for this limitation in the claim.
Therefore, it is not clear what the inventor claim as the invention in claim 14.
For the examination on the merits it is considered that claim 14 depends on claim 13.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 3, 17, and 18 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 3 depends on claim 1, and recites “said porous anode material structure is in a layer form having a thickness from 10 m to 1 mm”.
However, the independent claim 1 has been recite to recite that “said anode material structure includes porous particulates having multiple pores and pores and pore walls coated with said coating, and said porous particulates have a diameter from 5 m to 50 m”.
Anode material structure in a layer form (claim 3) is a different embodiment from an anode material comprising porous particulates with a diameter from 5 m to 50 m (claim 1), as shown on page 7, lines 13-20 of the specification of the instant application.
Therefore, claim 3 fails to limit the subject matter of claim 1.
Claim 17 recites “A battery anode containing said porous anode material structure of claim 1 as an anode active material”.
However, claim 1 recites an “anode material structure for a lithium-ion battery”.
Claim 17 allows for batteries other than a lithium-ion battery, and fails to further limit the scope of claim 1.
Claim 18 depends on claim 17, which depends on the independent claim 1.
	Claim 18 recites “A battery containing the battery anode of claim 17, which is a lithium-ion battery, lithium metal battery, lithium-sulfur battery, lithium-air battery, or lithium-selenium battery”.
	However, claim 1 recites an “anode material structure for a lithium-ion battery”, and claim 17 recites a battery anode containing the anode material structure of claim 1.
	Claim 18 allows for batteries other than a lithium-ion battery, and fails to further limit the scope of claim 17.
Applicant may cancel the claims, amend the claims to place the claims in proper dependent form, rewrite the claims in independent form, or present a sufficient showing that the dependent claims comply with the statutory requirements.
	
Allowable Subject Matter
Claims 1, 2, 5-9, 11, 15, and 16 are allowed.
m.
There are no prior art teachings that would motivate one of ordinary skill to modify Zhamu et al. and obtain the anode material structure in claim 1 of the instant application.
	
Response to Arguments
Applicant’s arguments with respect to claims 1-3 and 5-18 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
The examiner would like to note that:
-the rejection of claims 1-3, 5-13, 17, and 18 under 35 U.S.C. 103 as being unpatentable over Zhamu et al. (US Patent 9,597,657) in view of Zhamu et al. (US 2017/0352869) is withdrawn following the applicant’s amendment to claim 1;
-the rejection of claims 1-3, 5-13, and 15-18 under 35 U.S.C. 103 as being unpatentable over Zhamu et al. (US Patent 9,597,657) in view of Zhamu et al. (US 2016/0043384) is withdrawn following the applicant’s amendment to claim 1; and
-the rejection of claim 14 under 35 U.S.C. 103 as being unpatentable over Zhamu et al. (US Patent 9,597,657) in view of Zhamu et al. (US 2016/0043384) as applied to claim 12 above, and further in view of Zhamu et al. (US 2017/0288211) is withdrawn following the applicant’s amendment to claim 1.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANCA EOFF whose telephone number is (571)272-9810. The examiner can normally be reached Mon-Fri 10am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia H. Kelly can be reached on 571-272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANCA EOFF/Primary Examiner, Art Unit 1722